          Case 1:20-cr-00330-AJN Document 205 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                4/16/21



  United States of America,

                  –v–
                                                                     20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                          ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:

        On March 15, 2021, the Defendant filed under seal her reply briefs to the Government

memorandum of law opposing Defendants’ twelve pre-trial motions. She filed the briefs, along

with the corresponding exhibits, temporarily under seal in order to permit the Government and

the Court to review certain proposed redactions. Of the twelve reply briefs, Reply Briefs 2, 4, 7,

8, 9, 11, and 12 did not contain any redaction or sealing requests. Reply Briefs 1, 3, 5, 6, and 10

contain limited proposed redactions. Reply Briefs 3, 6, and 10 also contain exhibits that the

Defendant proposes be filed under seal.

        As set forth in the Defendant’s cover letter, the premise of the proposed redactions is that

the materials were produced in discovery and subject to the protective order that has been

entered in this case. The mere existence of a confidentiality agreement or a protective order

covering judicial documents is insufficient to overcome the presumption of access. See Aioi

Nissay Dowa Ins. Co. v. Prosight Specialty Mgmt. Co., Inc., 12-cv-3274 (JPO), 2012 WL

3583176, at *6 (S.D.N.Y. Aug. 21, 2012). And the Court did not receive specific requests or

justifications to redact or seal any of the materials.




                                                   1
         Case 1:20-cr-00330-AJN Document 205 Filed 04/16/21 Page 2 of 2




       The Defendant is ORDERED to docket Reply Briefs 2, 4, 7, 8, 9, 11, and 12 on ECF

today, as she did not propose any redactions to these and the Government has not voiced any

opposition to these being filed without redactions.

       If either side is seeking these or any other redactions to the remaining reply briefs, they

must file a letter indicating the redactions they request and providing specific justifications for

the sealing requests or redactions, in line with the principles set forth in Lugosch. By April 20,

2021, the parties shall confer and submit a letter informing the Court whether any redactions are

being sought. If no redactions are being sought, the Defendant is ORDERED to docket the

remaining reply briefs on ECF by April 20, 2021.



       SO ORDERED.

Dated: April 16, 2021                                 __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                  2
